UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 0-15224 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado 84-0969445 (State of incorporation) (I.R.S. Identification No.) 7334 South Alton Way, Suite F, Centennial, Colorado 80112 (Address of principal executive offices) (Zip Code) (303) 267-0111 (Registrant’s telephone number including area code) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $.001 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the 8,111,873 shares of common stock held by non-affiliates of the registrant, computed as the average of the closing bid and asked prices as of December 31, 2008 was $730,069.As of October 12, 2009, the registrant had outstanding 32,014,723 shares of Common Stock. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 10 ITEM 1B. UNRESOLVED STAFF COMMENTS 15 ITEM 2. PROPERTIES 15 ITEM 3. LEGAL PROCEEDINGS 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 21 ITEM 6. SELECTED FINANCIAL DATA 21 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 ITEM 9A(T). CONTROLS AND PROCEDURES. 31 ITEM 9B. OTHER INFORMATION 32 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 33 ITEM 11. EXECUTIVE COMPENSATION 36 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 38 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 45 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENTS AND SCHEDULES 45 SIGNATURES 51 i Table of Contents Special Note Regarding Forward Looking Statements Certain statements contained herein constitute “forward-looking statements.”Such forward-looking statements include, without limitation; statements regarding Advance Display Technologies, Inc.’s (“ADTI” or the “Company”) anticipated marketing and production, need for working capital, future revenues and results of operations.Factors that could cause actual results to differ materially include, among others, the following: future economic conditions, the ability of the Company to obtain sufficient capital to develop a profitable business, its success in attracting and retaining qualified management and other personnel, and generally to successfully execute a business plan that will take the Company from a development stage entity to a profitable operating company.Many of these factors are outside the control of the Company.Investors are cautioned not to put undue reliance on forward-looking statements.Except as otherwise required by rules of the Securities and Exchange Commission, the Company disclaims any intent or obligation to update publicly these forward looking statements, whether as a result of new information, future events or otherwise. Statements in this Report are qualified in their entirety by reference to contracts, agreements, and other exhibits filed or incorporated with this Report (See Item 13.Exhibits.) ii Table of Contents PART I ITEM 1.BUSINESS Introduction Advance Display Technologies, Inc. (“ADTI” or the “Company”) is a development stage company, incorporated under the laws of the State of Colorado on October 7, 1983.ADTI was formed to engage in the business of the technological development and manufacture of fiber optic display screen systems and, since December 2004, ADTI also has engaged in the business of the technological development and manufacture of proprietary Light Emitting Diode (“LED”) display screen systems. ADTI completed its initial public offering in April 1986, selling five million shares of its Common Stock for net proceeds of $4.2 million.Since that date, ADTI’s Common Stock has been reverse split such that each 50 shares previously outstanding are now equal to one share.Other than a brief venture into the motion picture releasing and theater operations business in the second half of fiscal 2004, which business has been discontinued, ADTI has not received material revenues from the sale of its products or otherwise.The Company’s activities since inception primarily have been focused on research and development of its core technologies, manufacturing processes, and raising operating capital.The Common Stock of ADTI currently is traded over the counter and is quoted on the OTC Bulletin Board under the symbol “ADTI.”Historically, trading in the Company’s Common Stock has been extremely limited, although trading volume has been higher in recent years. Products, Technologies and Operations Fiber Screen Technology.ADTI initially was engaged in the development of large screen fiber optic displays (“Fiber Screens” or “Screens”) and associated manufacturing processes for various industries and applications.A Fiber Screen may utilize any of a variety of projection light sources that project images into the Screen’s matrix bundle of collated optical fibers that in turn, transmit, magnify, and display the correlative image segments onto the viewable face of the Screen.The Company’s FiberVision™ Fiber Screen, which the Company has never produced or sold in commercial quantities, is a large format high-resolution, optically passive, image transfer and magnification device, exhibiting a high contrast ratio and enhanced image display characteristics.While the Company may resume development of its proprietary Fiber Screen technology sometime in the future, all of its current research and development, production and marketing efforts are focused on its Light Emitting Diode (LED) product.The Company believes that there may still be a market opportunity for the Company to sell, support and service Fiber Screens and related non-proprietary products to the out-of-home advertising market, architectural media façade market and other visual display dependent markets.Any such activity would be in addition to, and not a replacement for, its ongoing development, production and marketing of SkyNet™ LED displays, discussed below. Acquired Technologies.In fiscal 2005, the Company acquired the rights to two proprietary LED technologies.These LED Screen technologies (the “Acquired Technologies”) were designed for large format out-of-home advertising displays, generally in excess of 14ft. x 48ft.Various features of the Acquired Technologies were the subject of patents and patents applications on file in the United States.The Company subsequently developed and built two generations of a proprietary LED Screen product using one of the two Acquired Technologies (the “UltraNet Technology”).The Company demonstrated the Generation I prototype in November 2005 and the Generation II prototype in December of 2006, but these demonstrations exposed various inadequacies of the UltraNet Technology.As a result, the Company concluded that neither of these two prototypes could justify commercial production based on the UltraNet Technology, which the Company determined was not commercially viable. -3- Table of Contents Proprietary LED Technology.The Company subsequently determined to develop its own “third generation” LED Screen product and commenced a new product development project without using any of the Acquired Technologies.The Company designed an entirely new product from scratch, engaging the services of a contract engineering firm and its affiliated electrical engineering development company (collectively, the “Engineering Firm”) and utilizing new, proprietary technologies.The result was the all-new Generation III prototype, SkyNet™, which was successfully demonstrated in December of 2007.The SkyNet™ product is a mesh LED Screen with a plurality of LED modules distributed in a grid matrix format with a spacing of 50 millimeters, utilizing a stainless steel mesh backplane to provide flexibility.The product is thin, lightweight, sunlight readable and runs video at 60 frames per second.The SkyNet™ screen is 50% transparent, thereby allowing light and air to pass through, and can be installed and operational in one day. Manufacturing Operations.During fiscal 2008, the Company developed its own manufacturing capacity for SkyNet™ LED Screens, leasing approximately 19,360 square feet of industrial space in Temecula, California, and hiring manufacturing, administrative and supervisory personnel on board in Temecula.In order to commence production of SkyNet™ video display screens and subassemblies in Temecula, the Company significantly increased its workforce, including the hiring of production workers and engineers.The Company also expanded its administrative, sales and marketing staff to foster sales of SkyNet™ products. The Company began manufacturing activities in June 2008 and completed its first 123 square meter production level SkyNet™ screen in the first six weeks of fiscal 2009.The Company installed the completed screen on the Colorado Convention Center in Denver on August 11, 2008, as its beta test sign for marketing purposes, where it was to be used to air video advertisements and live programming during the Democratic National Convention in Denver.Unfortunately, this first SkyNet™ screen experienced an unacceptable level of “string failures,” with random portions of the video display losing power or going dark.The Company ultimately determined, via x-ray analysis and other investigative techniques, that these performance failures were the result of noncompliant and defective parts provided by a key supplier.Due to the extent of the defective components provided by the supplier, the screen had to be removed prior to the commencement of the Convention.It was ultimately determined that the Screen could not be repaired and offered for sale for outdoor usebut could only be used internally for marketing demonstrations and for ongoing development and testing. The failure of the first production SkyNet™ screen was a serious setback for the Company’s nascent production and marketing program.Production of additional screens was halted for several months while the Company investigated the source of the performance failure and established new quality control procedures, including enhanced testing procedures to detect noncompliant or defective parts and design improvements to reduce the impact of such parts on screen performance.Production of SkyNet™ screen displays did not resume until December of 2008, when the Company obtained fully compliant parts from the supplier and eliminated all potential sources of failure besides the defective and noncompliant parts.The Company has demanded restitution from the supplier for its losses, including consequential damages, caused by the failure of these parts.The parties are currently engaged in discussions aimed at negotiating a consensual resolution of the matter. -4- Table of Contents Proprietary Technologies.The Company has filed patent applications for various proprietary features of SkyNet™ with the United States Patent & Tradmark Office (the “USPTO”) as well as through the Patent Cooperation Treaty, which covers most of the world’s industrialized nations, and with other patent offices around the world.While the Company elected not to utilize the Acquired Technologies in SkyNet™, it has retained its rights to the Acquired Technologies, including the UltraNet Technology, in hopes of someday utilizing a portion of those technologies in future products. The Company continues to invest substantial resources in exploring and developing new proprietary technologies and product designs that may contribute to future proprietary display products. The Company is currently seeking to further develop and refine its existing proprietary technologies and display products by incorporating and utilizing the Company’s newly implemented Quality Management System (“QMS”). Recent Developments During fiscal 2009, the Company invested significant resources to develop and enhance its corporate infrastructure including improvements in research and development, product development, marketing, production engineering, manufacturing capacity and quality management.The Company implemented a new quality management system as well as an enterprise resource planning system and enhanced its sales capabilities, internal audit and accounting functions. The Company initiated and implemented its Quality Management System in fiscal 2009.As a result, on August 21, 2009, the International Standards Authority issued a Certificate of Registration to the Company for “conformance with the provisions set forth by ISO 9001:2008”.As a result of achieving ISO 9000 certification, the Company expects to be permitted to affix a “CE Mark” to all of its SkyNet™ products in early 2010, thus declaring quality and conformity to the necessary standards and directives.The CE mark is internationally recognized and accepted as the standard of a quality manufactured product.CE Marking also is widely considered to be a prerequisite to selling manufactured products in the European Union. While the failure of the initial production SkyNet™ display in Denver was a serious setback for the Company’s production, sales and marketing efforts, the Company responded by implementing corrective actions in fiscal 2009 to protect against future failures. Besides eliminating the identified deficiencies in vendor-supplied components of the SkyNet™ display product, the Company performed exhaustive environmental testing of the SkyNet™ product both in house and at independent test labs.As a result of the positive results of this testing regimen, management believes that the SkyNet™ Screen product is capable of successful deployment and long-term operation in even the harshest environmental conditions. -5- Table of Contents During fiscal 2009, the Company raised a substantial amount of new capital to fund the expansion of its operations, including manufacturing, sales and marketing, and ongoing research and development efforts.In particular, the Company entered into a Senior Secured Revolving Credit Facility (the “Credit Agreement”) with DeGeorge Holdings Three LLC, a Delaware limited liability company (“Lender”), an affiliate of its majority shareholder and a member of its
